Exhibit 10.1

EXECUTION VERSION

BRINKER INTERNATIONAL, INC.

$350,000,000 5.000% Senior Notes due 2024

Purchase Agreement

September 20, 2016

J.P. Morgan Securities LLC

As Representative of the

several Initial Purchasers listed

in Schedule 1 hereto

c/o J.P. Morgan Securities LLC

383 Madison Avenue

New York, New York 10179

Ladies and Gentlemen:

Brinker International, Inc., a Delaware corporation (the “Company”), proposes to
issue and sell to the several Initial Purchasers listed in Schedule 1 hereto
(the “Initial Purchasers”), for whom you are acting as representative (the
“Representative”), $350,000,000 principal amount of its 5.000% Senior Notes due
2024 (the “Securities”). The Securities will be issued pursuant to an Indenture
to be dated as of September 23, 2016 (the “Indenture”) among the Company, the
guarantors listed in Schedule 2 hereto and U.S. Bank National Association, as
trustee (the “Trustee”).

The Company and the Guarantors hereby confirm their agreement with the several
Initial Purchasers concerning the purchase and resale of the Securities, as
follows:

1. Offering Memorandum and Transaction Information.

The Securities will be sold to the Initial Purchasers without being registered
under the Securities Act of 1933, as amended (the “Securities Act”), in reliance
upon an exemption therefrom. The Company and the Guarantors have prepared a
preliminary offering memorandum dated September 13, 2016 (the “Preliminary
Offering Memorandum”) and will prepare an offering memorandum dated the date
hereof (the “Offering Memorandum”) setting forth information concerning the
Company, the Guarantors and the Securities. Copies of the Preliminary Offering
Memorandum have been, and copies of the Offering Memorandum will be, delivered
by the Company to the Initial Purchasers pursuant to the terms of this purchase
agreement (the “Agreement”). The Company hereby confirms that it has authorized
the use of the Preliminary Offering Memorandum, the other Time of Sale
Information (as defined below) and the Offering Memorandum in connection with
the offering and resale of the Securities by the Initial Purchasers in the
manner contemplated by this Agreement. References herein to the Preliminary
Offering Memorandum, the Time of Sale Information and the Offering Memorandum
shall be deemed to refer to and include any document incorporated by reference
therein and any reference to “amend,” “amendment” or “supplement” with respect
to the Preliminary Offering Memorandum or the Offering Memorandum shall be
deemed to refer to and include any documents filed after such date and
incorporated by reference therein. Capitalized terms used but not defined herein
shall have the meanings given to such terms in the Preliminary Offering
Memorandum

At or prior to the time when sales of the Securities were first made (the “Time
of Sale”), the Company had prepared the following information (collectively, the
“Time of Sale Information”): the Preliminary Offering Memorandum, as
supplemented and amended by the written communications listed on Annex A hereto.

The Company intends to use the proceeds of the offering of the Securities to
repurchase up to $300 million of its common stock, repay up to $50 million of
its outstanding indebtedness under the Credit Agreement dated as of March 12,
2015, by and among the Company, Brinker Restaurant Corporation, as guarantor,
the banks party thereto and Bank of America, N.A., as administrative agent (the
“Credit Agreement”), and the remainder for general corporate purposes. The
Company, Brinker Restaurant Corporation, Brinker Florida, Inc. and Brinker
Texas, Inc., as guarantors, the banks party thereto and Bank of America, N.A.,
as administrative agent entered into an amendment to the Credit Agreement (the
“Second Amendment to the Credit Agreement”) on September 13, 2016.



--------------------------------------------------------------------------------

2. Purchase and Resale of the Securities.

(a) The Company agrees to issue and sell the Securities to the several Initial
Purchasers as provided in this Agreement, and each Initial Purchaser, on the
basis of the representations, warranties and agreements set forth herein and
subject to the conditions set forth herein, agrees, severally and not jointly,
to purchase from the Company the respective principal amount of Securities set
forth opposite such Initial Purchaser’s name in Schedule 1 hereto at a price
equal to 98.75% of the principal amount of the Securities plus accrued interest,
if any, from September 23, 2016 to the Closing Date. The Company will not be
obligated to deliver any of the Securities except upon payment for all the
Securities to be purchased as provided herein.

(b) The Company understands that the Initial Purchasers intend to offer the
Securities for resale on the terms set forth in the Time of Sale Information.
Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) it is a qualified institutional buyer within the meaning of Rule 144A under
the Securities Act (a “QIB”) and an accredited investor within the meaning of
Rule 501(a) of Regulation D under the Securities Act (“Regulation D”);

(ii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act; and

(iii) it has not solicited offers for, or offered or sold, and will not solicit
offers for, or offer or sell, the Securities as part of their initial offering
except:

(A) to persons whom it reasonably believes to be QIBs in transactions pursuant
to Rule 144A under the Securities Act (“Rule 144A”) and in connection with each
such sale, it has taken or will take reasonable steps to ensure that the
purchaser of the Securities is aware that such sale is being made in reliance on
Rule 144A; or

(B) in accordance with the restrictions set forth in Annex C hereto.

(c) Each Initial Purchaser acknowledges and agrees that the Company and, for
purposes of the “no registration” opinions to be delivered to the Initial
Purchasers pursuant to Sections 6(f) and 6(g), counsel for the Company and
counsel for the Initial Purchasers, respectively, may rely upon the accuracy of
the representations and warranties of the Initial Purchasers, and compliance by
the Initial Purchasers with their agreements, contained in paragraph (b) above
(including Annex C hereto), and each Initial Purchaser hereby consents to such
reliance.

(d) The Company acknowledges and agrees that the Initial Purchasers may offer
and sell Securities to or through any affiliate of an Initial Purchaser and that
any such affiliate may offer and sell Securities purchased by it to or through
any Initial Purchaser.

(e) Payment for and delivery of the Securities will be made at the offices of
Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York 10017
at 10:00 A.M., New York City time, on September 23, 2016, or at such other time
or place on the same or such other date, not later than the fifth business day
thereafter, as the Representative and the Company may agree upon in writing. The
time and date of such payment and delivery is referred to herein as the “Closing
Date”.

(f) Payment for the Securities shall be made by wire transfer in immediately
available funds to the account(s) specified by the Company to the Representative
against delivery to the nominee of The Depository Trust Company (“DTC”), for the
account of the Initial Purchasers, of one or more global notes representing the
Securities (collectively, the “Global Note”), with any transfer taxes payable in
connection with the sale of the Securities duly paid by the Company. The Global
Note will be made available for inspection by the Representative not later than
1:00 P.M., New York City time, on the business day prior to the Closing Date.

 

2



--------------------------------------------------------------------------------

(g) The Company and the Guarantors acknowledge and agree that each Initial
Purchaser is acting solely in the capacity of an arm’s length contractual
counterparty to the Company and the Guarantors with respect to the offering of
Securities contemplated hereby (including in connection with determining the
terms of the offering) and not as a financial advisor or a fiduciary to, or an
agent of, the Company, the Guarantors or any other person. Additionally, neither
the Representative nor any other Initial Purchaser is advising the Company, the
Guarantors or any other person as to any legal, tax, investment, accounting or
regulatory matters in any jurisdiction. The Company and the Guarantors shall
consult with their own advisors concerning such matters and shall be responsible
for making their own independent investigation and appraisal of the transactions
contemplated hereby, and the Initial Purchasers shall have no responsibility or
liability to the Company or the Guarantors with respect thereto. Any review by
the Representative or any Initial Purchaser of the Company, the Guarantors, and
the transactions contemplated hereby or other matters relating to such
transactions will be performed solely for the benefit of the Representative or
such Initial Purchaser, as the case may be, and shall not be on behalf of the
Company, the Guarantors or any other person.

3. Representations and Warranties of the Company and the Guarantors. The Company
and the Guarantors jointly and severally represent and warrant to each Initial
Purchaser that:

(a) Preliminary Offering Memorandum, Time of Sale Information and Offering
Memorandum. The Preliminary Offering Memorandum, as of its date, did not, the
Time of Sale Information, at the Time of Sale, did not, and at the Closing Date,
will not, and the Offering Memorandum, in the form first used by the Initial
Purchasers to confirm sales of the Securities and as of the Closing Date, will
not, contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in reliance upon and in conformity with
information relating to any Initial Purchaser furnished to the Company in
writing by such Initial Purchaser through the Representative expressly for use
in the Preliminary Offering Memorandum, the Time of Sale Information or the
Offering Memorandum.

(b) Additional Written Communications. The Company and the Guarantors (including
their agents and representatives, other than the Initial Purchasers in their
capacity as such) have not prepared, made, used, authorized, approved or
referred to and will not prepare, make, use, authorize, approve or refer to any
written communication that constitutes an offer to sell or solicitation of an
offer to buy the Securities (each such communication by the Company and the
Guarantors or their agents and representatives (other than a communication
referred to in clauses (i) and (ii) below) an “Issuer Written Communication”)
other than (i) the Preliminary Offering Memorandum, (ii) the Offering
Memorandum, (iii) the documents listed on Annex A hereto, including a term sheet
substantially in the form of Annex B hereto, which constitute part of the Time
of Sale Information, and (iv) any electronic road show or other written
communications, in each case used in accordance with Section 4(c). Each such
Issuer Written Communication, when taken together with the Time of Sale
Information at the Time of Sale, did not, and at the Closing Date will not,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that the
Company and the Guarantors make no representation or warranty with respect to
any statements or omissions made in each such Issuer Written Communication in
reliance upon and in conformity with information relating to any Initial
Purchaser furnished to the Company in writing by such Initial Purchaser through
the Representative expressly for use in any Issuer Written Communication.

(c) Incorporated Documents. The documents incorporated by reference in each of
the Time of Sale Information and the Offering Memorandum, when filed with the
Commission, conformed or will conform, as the case may be, in all material
respects to the requirements of the Exchange Act, and the rules and regulations
of the Commission thereunder, and did not and will not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

(d) Financial Statements. The financial statements and the related notes thereto
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum present fairly the consolidated financial position
of the Company and its subsidiaries as of the dates indicated and the
consolidated results of their operations and the consolidated changes in their
cash flows for the periods specified; such financial statements have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis

 

3



--------------------------------------------------------------------------------

throughout the periods covered thereby; and the other financial information
included or incorporated by reference in each of the Time of Sale Information
and the Offering Memorandum has been derived from the accounting records of the
Company and its subsidiaries and presents fairly the information shown thereby.
The interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum fairly presents the
information called for in all material respects and is prepared in accordance
with the Commission’s rules and guidelines applicable thereto.

(e) No Material Adverse Change. Since the date of the most recent financial
statements of the Company included or incorporated by reference in each of the
Time of Sale Information and the Offering Memorandum, (i) there has not been
(a) any change in the capital stock or long-term debt of the Company or any of
its subsidiaries except as contemplated by the stock based compensation plans
and share repurchases pursuant to the plan authorized by the board of directors
of the Company as disclosed in the Time of Sale Information and the Offering
Memorandum, or (b) any dividend or distribution of any kind declared, set aside
for payment, paid or made by the Company on any class of capital stock, or
(c) any material adverse change, or any development involving a prospective
material adverse change, in or affecting the business, properties, rights,
assets, management, financial position, results of operations or prospects of
the Company and its subsidiaries taken as a whole; (ii) neither the Company nor
any of its subsidiaries has entered into any transaction or agreement that is
material to the Company and its subsidiaries taken as a whole or incurred any
liability or obligation, direct or contingent, that is material to the Company
and its subsidiaries taken as a whole; and (iii) neither the Company nor any of
its subsidiaries has sustained any material loss or interference with its
business from fire, explosion, flood or other calamity, whether or not covered
by insurance, or from any labor disturbance or dispute or any action, order or
decree of any court or arbitrator or governmental or regulatory authority,
except in each case as otherwise disclosed in each of the Time of Sale
Information and the Offering Memorandum.

(f) Organization and Good Standing. The Company and each of its subsidiaries
have been duly organized and are validly existing and in good standing under the
laws of their respective jurisdictions of organization, are duly qualified to do
business and are in good standing in each jurisdiction in which their respective
ownership or lease of property or the conduct of their respective businesses
requires such qualification, and have all power and authority necessary to own
or hold their respective properties and to conduct the businesses in which they
are engaged, except where the failure to be so qualified, in good standing or
have such power or authority would not, individually or in the aggregate, have a
material adverse effect on the business, properties, rights, assets, management,
financial position, results of operations or prospects of the Company and its
subsidiaries taken as a whole or on the performance by the Company and the
Guarantors of their obligations under this Agreement, the Securities and the
Guarantees (a “Material Adverse Effect”). The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed on Schedule 3 hereto. The subsidiaries listed in
Schedule 4 hereto are the only significant subsidiaries of the Company.

(g) Capitalization. The Company has the capitalization as set forth in each of
the Time of Sale Information and the Offering Memorandum under the heading
“Capitalization” and all the outstanding shares of capital stock or other equity
interests of each subsidiary of the Company have been duly and validly
authorized and issued, are fully paid and non-assessable and are owned directly
or indirectly by the Company, free and clear of any lien, charge, encumbrance,
security interest, restriction on voting or transfer or any other claim of any
third party (collectively, “Liens”), except for Liens pursuant to capital
leases, as described in each of the Time of Sale Information and the Offering
Memorandum.

(h) Due Authorization. The Company and each of the Guarantors have full right,
power and authority to execute and deliver this Agreement, the Securities, and
the Indenture (including each Guarantee set forth therein) (collectively, the
“Transaction Documents”) and to perform their respective obligations hereunder
and thereunder; and all action required to be taken for the due and proper
authorization, execution and delivery of each of the Transaction Documents and
the consummation of the transactions contemplated thereby has been duly and
validly taken.

(i) The Indenture. The Indenture has been duly authorized by the Company and
each of the Guarantors and on the Closing Date will be duly executed and
delivered by the Company and each of the Guarantors and, when duly executed and
delivered in accordance with its terms by each of the parties thereto, will
constitute a valid and legally binding agreement of the Company and each of the
Guarantors enforceable against the Company and each of the

 

4



--------------------------------------------------------------------------------

Guarantors in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally or by equitable principles relating to
enforceability (collectively, the “Enforceability Exceptions”).

(j) The Securities and the Guarantees. The Securities have been duly authorized
by the Company and, when duly executed, authenticated, issued and delivered as
provided in the Indenture and paid for as provided herein, will be duly and
validly issued and outstanding and will constitute valid and legally binding
obligations of the Company enforceable against the Company in accordance with
their terms, subject to the Enforceability Exceptions, and will be entitled to
the benefits of the Indenture; and the Guarantees have been duly authorized by
each of the Guarantors and, when the Securities have been duly executed,
authenticated, issued and delivered as provided in the Indenture and paid for as
provided herein, will be valid and legally binding obligations of each of the
Guarantors, enforceable against each of the Guarantors in accordance with their
terms, subject to the Enforceability Exceptions, and will be entitled to the
benefits of the Indenture.

(k) Purchase Agreement. This Agreement has been duly authorized, executed and
delivered by the Company and each of the Guarantors

(l) Credit Agreement. On or prior to the Closing Date, the Second Amendment to
the Credit Agreement will have been duly authorized, executed and delivered by
the Company and each of the Guarantors and will constitute a valid and legally
binding agreement of the Company and each of the Guarantors, enforceable against
the Company and each of the Guarantors in accordance with its terms, subject to
the Enforceability Exceptions.

(m) Descriptions of the Transaction Documents. Each Transaction Document
conforms in all material respects to the description thereof contained in each
of the Time of Sale Information and the Offering Memorandum.

(n) No Violation or Default. Neither the Company nor any of its subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its subsidiaries is a party or by which the Company or any of its
subsidiaries is bound or to which any property, right or asset of the Company or
any of its subsidiaries is subject; or (iii) in violation of any law or statute
or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of clauses (ii) and
(iii) above, for any such default or violation that would not, individually or
in the aggregate, have a Material Adverse Effect.

(o) No Conflicts. The execution, delivery and performance by the Company and
each of the Guarantors of each of the Transaction Documents to which each is a
party, the issuance and sale of the Securities and the issuance of the
Guarantees and compliance by the Company and each of the Guarantors with the
terms thereof and the consummation of the transactions contemplated by the
Transaction Documents will not (i) conflict with or result in a breach or
violation of any of the terms or provisions of, or constitute a default under,
result in the termination, modification or acceleration of, or result in the
creation or imposition of any lien, charge or encumbrance upon any property,
right or asset of the Company or any of its subsidiaries pursuant to, any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or to which any property,
right or asset of the Company or any of its subsidiaries is subject, (ii) result
in any violation of the provisions of the charter or by-laws or similar
organizational documents of the Company or any of its subsidiaries or
(iii) result in the violation of any law or statute or any judgment, order, rule
or regulation of any court or arbitrator or governmental or regulatory
authority, except, in the case of clauses (i) and (iii) above, for any such
conflict, breach, violation, default, lien, charge or encumbrance that would
not, individually or in the aggregate, have a Material Adverse Effect.

(p) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or governmental
or regulatory authority is required for the execution, delivery and performance
by the Company and each of the Guarantors of each of the Transaction Documents
to which each is a party, the issuance and sale of the Securities and the
issuance of the Guarantees and compliance by the Company and each of the
Guarantors with the terms thereof and the consummation of the transactions
contemplated by the Transaction Documents, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws in connection with the purchase and
resale of the Securities by the Initial Purchasers.

 

5



--------------------------------------------------------------------------------

(q) Legal Proceedings. Except as described in each of the Time of Sale
Information and the Offering Memorandum, there are no legal, governmental or
regulatory investigations, actions, demands, claims, suits, arbitrations,
inquiries or proceedings (“Actions”) pending to which the Company or any of its
subsidiaries is or may be a party or to which any property of the Company or any
of its subsidiaries is or may be the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
could reasonably be expected to have a Material Adverse Effect; and no such
Actions are threatened or, to the best knowledge of the Company and each of the
Guarantors, contemplated by any governmental or regulatory authority or
threatened by others.

(r) Independent Accountants. KPMG LLP, who has certified certain financial
statements of the Company and its subsidiaries is an independent registered
public accounting firm with respect to the Company and its subsidiaries within
the applicable rules and regulations adopted by the Commission and the Public
Company Accounting Oversight Board (United States) and as required by the
Securities Act.

(s) Title to Real and Personal Property. The Company and its subsidiaries have
good and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real and personal property that are material to the
respective businesses of the Company and its subsidiaries, in each case free and
clear of all liens, encumbrances, claims and defects and imperfections of title
except those that (i) do not materially interfere with the use made and proposed
to be made of such property by the Company and its subsidiaries or (ii) could
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(t) Intellectual Property. (i) The Company and its subsidiaries own or have the
right to use all patents, patent applications, trademarks, service marks, trade
names, trademark registrations, service mark registrations, domain names and
other source indicators, copyrights and copyrightable works, know-how, trade
secrets, systems, procedures, proprietary or confidential information and all
other worldwide intellectual property, industrial property and proprietary
rights (collectively, “Intellectual Property”) material to the conduct of their
respective businesses; (ii) the Company and its subsidiaries’ conduct of their
respective businesses does not infringe, misappropriate or otherwise violate any
Intellectual Property of any person in any material respect; (iii) the Company
and its subsidiaries have not received any written notice of any material claim
relating to Intellectual Property; and (iv) to the knowledge of the Company and
any Guarantor, the Intellectual Property of the Company and their subsidiaries
is not being infringed, misappropriated or otherwise violated by any person.

(v) No Undisclosed Relationships. No relationship, direct or indirect, exists
between or among the Company or any of its subsidiaries, on the one hand, and
the directors, officers, stockholders, or other affiliates of the Company or any
of its subsidiaries, on the other, that would be required by the Securities Act
to be described in a registration statement on Form S-1 to be filed with the
Commission and that is not so described in each of the Time of Sale Information
and the Offering Memorandum.

(w) Investment Company Act. Neither the Company nor any of the Guarantors is,
and after giving effect to the offering and sale of the Securities and the
application of the proceeds thereof as described in each of the Time of Sale
Information and the Offering Memorandum, none of them will be, an “investment
company” or an entity “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder (collectively, the “Investment Company Act”).

(x) Taxes. The Company and its subsidiaries have paid all federal, state and
material other taxes and filed all federal, state and material other tax returns
required to be paid or filed through the date hereof; and except as otherwise
disclosed in each of the Time of Sale Information and the Offering Memorandum,
there is no material tax deficiency that has been, or could reasonably be
expected to be, asserted against the Company or any of its subsidiaries or any
of their respective properties or assets.

(y) Licenses and Permits. The Company and its subsidiaries possess all licenses,
sub-licenses, certificates, permits and other authorizations issued by, and have
made all declarations and filings with, the appropriate federal, state, local or
foreign governmental or regulatory authorities that are necessary for the
ownership or lease of their respective properties or the conduct of their
respective businesses as described in each of the Time of Sale

 

6



--------------------------------------------------------------------------------

Information and the Offering Memorandum, except where the failure to possess or
make the same would not, individually or in the aggregate, have a Material
Adverse Effect; and except as described in each of the Time of Sale Information
and the Offering Memorandum, neither the Company nor any of its subsidiaries has
received notice of any revocation or modification of any such license,
sub-license, certificate, permit or authorization or has any reason to believe
that any such license, certificate, permit or authorization will not be renewed
in the ordinary course.

(z) No Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its subsidiaries exists or, to the best knowledge of the
Company and each of the Guarantors, is contemplated or threatened and neither
the Company nor any Guarantor is aware of any existing or imminent labor
disturbance by, or dispute with, the employees of any of the Company’s or any of
the Company’s subsidiaries’ principal suppliers, contractors or customers,
except as would not have a Material Adverse Effect. Neither the Company nor any
of its subsidiaries has received any notice of cancellation or termination with
respect to any collective bargaining agreement to which it is a party.

(aa) Compliance With Environmental Laws. (i) The Company and its subsidiaries
(x) are, and at all prior times were, in compliance with any and all applicable
federal, state, local and foreign laws, rules, regulations, requirements,
decisions and orders relating to the protection of human health or safety, the
environment, natural resources, hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (y) have
received and are in compliance with all permits, licenses, certificates or other
authorizations or approvals required of them under applicable Environmental Laws
to conduct their respective businesses; and (z) have not received notice of any
actual or potential liability under or relating to any Environmental Laws,
including for the investigation or remediation of any disposal or release of
hazardous or toxic substances or wastes, pollutants or contaminants, and have no
knowledge of any event or condition that would reasonably be expected to result
in any such notice, and (ii) there are no costs or liabilities associated with
Environmental Laws of or relating to the Company or its subsidiaries, except in
the case of each of (i) and (ii) above, for any such failure to comply, or
failure to receive required permits, licenses or approvals, or cost or
liability, as would not, individually or in the aggregate, have a Material
Adverse Effect; and (iii) except as described in each of the Time of Sale
Information and the Offering Memorandum, (x) there are no proceedings that are
pending, or that are known to be contemplated, against the Company or any of its
subsidiaries under any Environmental Laws in which a governmental entity is also
a party, other than such proceedings regarding which it is reasonably believed
no monetary sanctions of $100,000 or more will be imposed, (y) the Company and
its subsidiaries are not aware of any issues regarding compliance with
Environmental Laws, or liabilities or other obligations under Environmental Laws
or concerning hazardous or toxic substances or wastes, pollutants or
contaminants, that could reasonably be expected to have a material effect on the
capital expenditures, earnings or competitive position of the Company and its
subsidiaries, and (z) none of the Company and its subsidiaries anticipates
material capital expenditures relating to any Environmental Laws.

(bb) Compliance with ERISA. (i) Each employee benefit plan, within the meaning
of Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), that is sponsored, maintained or contributed to by the
Company or any member of its “Controlled Group” (defined as any organization
which is a member of a controlled group of corporations within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended (the “Code”))
(each, a “Plan”) has been maintained in compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Code; (ii) no prohibited transaction,
within the meaning of Section 406 of ERISA or Section 4975 of the Code, has
occurred with respect to any Plan excluding transactions effected pursuant to a
statutory or administrative exemption; (iii) for each Plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no Plan
has failed (whether or not waived), or is reasonably expected to fail, to
satisfy the minimum funding standards (within the meaning of Section 302 of
ERISA or Section 412 of the Code) applicable to such Plan; (iv) no Plan is, or
is reasonably expected to be, in “at risk status” (within the meaning of
Section 303(i) of ERISA) or “endangered status” or “critical status” (within the
meaning of Section 305 of ERISA); (v) the fair market value of the assets of
each Plan exceeds the present value of all benefits accrued under such Plan
(determined based on those assumptions used to fund such Plan); (vi) no
“reportable event” (within the meaning of Section 4043(c) of ERISA) has occurred
or is reasonably expected to occur; (vii) each Plan that is intended to be
qualified under Section 401(a) of the Code is so qualified and nothing has
occurred, whether by action or by failure to act, which would cause the loss of
such qualification and (viii) neither the Company nor any member of the
Controlled Group has incurred, nor reasonably expects to incur, any liability
under Title IV of ERISA (other than contributions to the Plan or premiums to the
Pension Benefit Guaranty Corporation, in the ordinary course and without
default) in respect of a Plan (including a

 

7



--------------------------------------------------------------------------------

“multiemployer plan”, within the meaning of Section 4001(a)(3) of ERISA), except
in each case with respect to the events or conditions set forth in (i) through
(viii) hereof, as would not, individually or in the aggregate, have a Material
Adverse Effect.

(cc) Disclosure Controls. The Company and its subsidiaries maintain an effective
system of “disclosure controls and procedures” (as defined in Rule 13a-15(e) of
the Exchange Act) that is designed to ensure that information required to be
disclosed by the Company in reports that it files or submits under the Exchange
Act is recorded, processed, summarized and reported within the time periods
specified in the Commission’s rules and forms, including controls and procedures
designed to ensure that such information is accumulated and communicated to the
Company’s management as appropriate to allow timely decisions regarding required
disclosure. The Company and its subsidiaries have carried out evaluations of the
effectiveness of their disclosure controls and procedures as required by Rule
13a-15 of the Exchange Act.

(dd) Accounting Controls. The Company and its subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the requirements of the Exchange Act and have
been designed by, or under the supervision of, their respective principal
executive and principal financial officers, or persons performing similar
functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with GAAP. The Company and its subsidiaries maintain
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(v) interactive data in eXtensible Business Reporting Language included or
incorporated by reference in each of the Preliminary Offering Memorandum, the
Time of Sale Information and the Offering Memorandum is prepared in accordance
with the Commission’s rules and guidelines applicable thereto. Except as
disclosed in each of the Time of Sale Information and the Offering Memorandum,
there are no material weaknesses or significant deficiencies in the Company’s
internal controls.

(ee) Insurance. The Company and its subsidiaries have insurance covering their
respective properties, operations, personnel and businesses, including business
interruption insurance, which insurance is in amounts and insures against such
losses and risks as are adequate to protect the Company and its subsidiaries and
their respective businesses; and neither the Company nor any of its subsidiaries
has (i) received notice from any insurer or agent of such insurer that capital
improvements or other expenditures are required or necessary to be made in order
to continue such insurance or (ii) any reason to believe that it will not be
able to renew its existing insurance coverage as and when such coverage expires
or to obtain similar coverage at reasonable cost from similar insurers as may be
necessary to continue its business.

(ff) No Unlawful Payments. None of the Company and its subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, affiliate or
other person associated with or acting on behalf of the Company or any of its
subsidiaries has (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made or taken an act in furtherance of an offer, promise or authorization
of any direct or indirect unlawful payment or benefit to any foreign or domestic
government official or employee, including of any government-owned or controlled
entity or of a public international organization, or any person acting in an
official capacity for or on behalf of any of the foregoing, or any political
party or party official or candidate for political office; (iii) violated or is
in violation of any provision of the Foreign Corrupt Practices Act of 1977, as
amended, or any applicable law or regulation implementing the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, or committed an offence under the Bribery Act 2010 of the United
Kingdom, or any other applicable anti-bribery or anti-corruption law; or
(iv) made, offered, agreed, requested or taken an act in furtherance of any
unlawful bribe or other unlawful benefit, including, without limitation, any
rebate, payoff, influence payment, kickback or other unlawful or improper
payment or benefit. The Company and its subsidiaries have instituted, maintain
and enforce, and will continue to maintain and enforce, policies and procedures
designed to promote and ensure compliance with all applicable anti-bribery and
anti-corruption laws.

 

8



--------------------------------------------------------------------------------

(gg) Compliance with Anti-Money Laundering Laws. The operations of the Company
and its subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements, including those
of the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
applicable money laundering statutes of all jurisdictions where the Company or
any of its subsidiaries conducts business, the rules and regulations thereunder
and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the knowledge of the Company or any of the Guarantors,
threatened.

(hh) No Conflicts with Sanctions Laws. None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee or affiliate or other person acting on behalf of the Company or any of
its subsidiaries is currently the subject or the target of any sanctions
administered or enforced by the U.S. government, (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury
(“OFAC”) or the U.S. Department of State and including, without limitation, the
designation as a “specially designated national” or “blocked person”), the
United Nations Security Council (“UNSC”), the European Union, Her Majesty’s
Treasury (“HMT”), or other relevant sanctions authority (collectively,
“Sanctions”), nor is the Company, any of its subsidiaries or any of the
Guarantors located, organized or resident in a country or territory that is the
subject or target of Sanctions, including, without limitation, Cuba, Iran, North
Korea, Sudan, Syria and Crimea (each, a “Sanctioned Country”); and the Company
will not directly or indirectly use the proceeds of the offering of the
Securities hereunder, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or target of Sanctions,
(ii) to fund or facilitate any activities of or business in any Sanctioned
Country or (iii) in any other manner that will result in a violation by any
person (including any person participating in the transaction, whether as
underwriter, initial purchaser, advisor, investor or otherwise) of Sanctions.
For the past five years, the Company and its subsidiaries have not knowingly
engaged in, are not now knowingly engaged in any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions or with any Sanctioned Country.

(ii) No Restrictions on Subsidiaries. No subsidiary of the Company is currently
prohibited, directly or indirectly, under any agreement or other instrument to
which it is a party or is subject, from paying any dividends to the Company,
from making any other distribution on such subsidiary’s capital stock or similar
ownership interest, from repaying to the Company any loans or advances to such
subsidiary from the Company or from transferring any of such subsidiary’s
properties or assets to the Company or any other subsidiary of the Company.

(jj) No Broker’s Fees. Neither the Company nor any of its subsidiaries is a
party to any contract, agreement or understanding with any person (other than
this Agreement) that would give rise to a valid claim against any of them or any
Initial Purchaser for a brokerage commission, finder’s fee or like payment in
connection with the offering and sale of the Securities.

(kk) Rule 144A Eligibility. On the Closing Date, the Securities will not be of
the same class as securities listed on a national securities exchange registered
under Section 6 of the Exchange Act or quoted in an automated inter-dealer
quotation system; and each of the Preliminary Offering Memorandum and the
Offering Memorandum, as of its respective date, contains or will contain all the
information that, if requested by a prospective purchaser of the Securities,
would be required to be provided to such prospective purchaser pursuant to Rule
144A(d)(4) under the Securities Act.

(ll) No Integration. Neither the Company nor any of its affiliates (as defined
in Rule 501(b) of Regulation D) has, directly or through any agent, sold,
offered for sale, solicited offers to buy or otherwise negotiated in respect of,
any security (as defined in the Securities Act), that is or will be integrated
with the sale of the Securities in a manner that would require registration of
the Securities under the Securities Act.

(mm) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no representation is made) has
(i) solicited offers for, or offered or sold, the Securities by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c) of Regulation D or in any manner involving a public offering within the
meaning of Section 4(a)(2) of the Securities Act or (ii) engaged in any directed
selling efforts within the meaning of Regulation S under the Securities Act
(“Regulation S”), and all such persons have complied with the offering
restrictions requirement of Regulation S.

 

9



--------------------------------------------------------------------------------

(nn) Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Initial Purchasers contained in Section 1(b) (including Annex
C hereto) and their compliance with their agreements set forth therein, it is
not necessary, in connection with the issuance and sale of the Securities to the
Initial Purchasers and the offer, resale and delivery of the Securities by the
Initial Purchasers in the manner contemplated by this Agreement, the Time of
Sale Information and the Offering Memorandum, to register the Securities under
the Securities Act or qualify the Indenture under the Trust Indenture Act of
1939, as amended.

(oo) No Stabilization. Neither the Company nor any of the Guarantors has taken,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

(pp) Margin Rules. Neither the issuance, sale and delivery of the Securities nor
the application of the proceeds thereof by the Company as described in each of
the Time of Sale Information and the Offering Memorandum will violate Regulation
T, U or X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

(qq) Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) included or incorporated by reference in any of the Time of Sale
Information or the Offering Memorandum has been made or reaffirmed without a
reasonable basis or has been disclosed other than in good faith.

(rr) Statistical and Market Data. Nothing has come to the attention of the
Company or any Guarantor that has caused the Company or such Guarantor to
believe that the statistical and market-related data included or incorporated by
reference in each of the Time of Sale Information and the Offering Memorandum is
not based on or derived from sources that are reliable and accurate in all
material respects.

(ss) Sarbanes-Oxley Act. There is and has been since the end of the Company’s
most recent audited fiscal year no failure on the part of the Company or any of
the Company’s directors or officers, in their capacities as such, to comply with
any provision of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations promulgated in connection therewith (the “Sarbanes-Oxley Act”),
including Section 402 related to loans and Sections 302 and 906 related to
certifications.

4. Further Agreements of the Company and the Guarantors. The Company and the
Guarantors jointly and severally covenant and agree with each Initial Purchaser
that:

(a) Delivery of Copies. The Company will deliver, without charge, to the Initial
Purchasers as many copies of the Preliminary Offering Memorandum, any other Time
of Sale Information, any Issuer Written Communication and the Offering
Memorandum (including all amendments and supplements thereto) as the
Representative may reasonably request.

(b) Offering Memorandum, Amendments or Supplements. Before finalizing the
Offering Memorandum or making or distributing any amendment or supplement to any
of the Time of Sale Information or the Offering Memorandum or filing with the
Commission any document that will be incorporated by reference therein, the
Company will furnish to the Representative and counsel for the Initial
Purchasers a copy of the proposed Offering Memorandum or such amendment or
supplement or document to be incorporated by reference therein for review, and
will not distribute any such proposed Offering Memorandum, amendment or
supplement or file any such document with the Commission to which the
Representative reasonably objects.

(c) Additional Written Communications. Before making, preparing, using,
authorizing, approving or referring to any Issuer Written Communication, the
Company and the Guarantors will furnish to the Representative and counsel for
the Initial Purchasers a copy of such written communication for review and will
not make, prepare, use, authorize, approve or refer to any such written
communication to which the Representative reasonably objects.

(d) Notice to the Representative. The Company will advise the Representative
promptly, and confirm such advice in writing, (i) of the issuance by any
governmental or regulatory authority of any order preventing or

 

10



--------------------------------------------------------------------------------

suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or the initiation or threatening of any
proceeding for that purpose; (ii) of the occurrence of any event at any time
prior to the completion of the initial offering of the Securities as a result of
which any of the Time of Sale Information, any Issuer Written Communication or
the Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances existing when
such Time of Sale Information, Issuer Written Communication or the Offering
Memorandum is delivered to a purchaser, not misleading; and (iii) of the receipt
by the Company of any notice with respect to any suspension of the qualification
of the Securities for offer and sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; and the Company will use its
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of any of the Time of Sale Information, any Issuer Written
Communication or the Offering Memorandum or suspending any such qualification of
the Securities and, if any such order is issued, will obtain as soon as possible
the withdrawal thereof.

(e) Time of Sale Information. If at any time prior to the Closing Date (i) any
event shall occur or condition shall exist as a result of which any of the Time
of Sale Information as then amended or supplemented would include any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading or (ii) it is necessary to amend or
supplement the Time of Sale Information to comply with law, the Company will
immediately notify the Initial Purchasers thereof and forthwith prepare and,
subject to paragraph (b) above, furnish to the Initial Purchasers such
amendments or supplements to the Time of Sale Information (or any document to be
filed with the Commission and incorporated by reference therein) as may be
necessary so that the statements in any of the Time of Sale Information as so
amended or supplemented (including such documents to be incorporated by
reference therein) will not, in the light of the circumstances under which they
were made, be misleading or so that any of the Time of Sale Information will
comply with law.

(f) Ongoing Compliance. If at any time prior to the completion of the initial
offering of the Securities (i) any event shall occur or condition shall exist as
a result of which the Offering Memorandum as then amended or supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances existing when the Offering Memorandum is delivered to a purchaser,
not misleading or (ii) it is necessary to amend or supplement the Offering
Memorandum to comply with law, the Company will immediately notify the Initial
Purchasers thereof and forthwith prepare and, subject to paragraph (b) above,
furnish to the Initial Purchasers such amendments or supplements to the Offering
Memorandum (or any document to be filed with the Commission and incorporated by
reference therein) as may be necessary so that the statements in the Offering
Memorandum as so amended or supplemented (including such document to be
incorporated by reference therein) will not, in the light of the circumstances
existing when the Offering Memorandum is delivered to a purchaser, be misleading
or so that the Offering Memorandum will comply with law.

(g) Blue Sky Compliance. The Company will qualify the Securities for offer and
sale under the securities or Blue Sky laws of such jurisdictions as the
Representative shall reasonably request and will continue such qualifications in
effect so long as required for the offering and resale of the Securities;
provided that neither the Company nor any of the Guarantors shall be required to
(i) qualify as a foreign corporation or other entity or as a dealer in
securities in any such jurisdiction where it would not otherwise be required to
so qualify, (ii) file any general consent to service of process in any such
jurisdiction or (iii) subject itself to taxation in any such jurisdiction if it
is not otherwise so subject.

(h) Clear Market. During the period from the date hereof through and including
the date that is 90 days after the date hereof, the Company and each of the
Guarantors will not, without the prior written consent of the Representative,
offer, sell, contract to sell or otherwise dispose of any debt securities issued
or guaranteed by the Company or any of the Guarantors and having a tenor of more
than one year.

(i) Use of Proceeds. The Company will apply the net proceeds from the sale of
the Securities as described in each of the Time of Sale Information and the
Offering Memorandum under the heading “Use of proceeds”.

(j) Supplying Information. While the Securities remain outstanding and are
“restricted securities” within the meaning of Rule 144(a)(3) under the
Securities Act, the Company and each of the Guarantors will, during any

 

11



--------------------------------------------------------------------------------

period in which the Company is not subject to and in compliance with Section 13
or 15(d) of the Exchange Act, furnish to holders of the Securities and
prospective purchasers of the Securities designated by such holders, upon the
request of such holders or such prospective purchasers, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

(k) DTC. The Company will assist the Initial Purchasers in arranging for the
Securities to be eligible for clearance and settlement through DTC.

(l) No Resales by the Company. The Company will not, and will not permit any of
its affiliates (as defined in Rule 144 under the Securities Act) to, resell any
of the Securities that have been acquired by any of them, except for Securities
purchased by the Company or any of its affiliates and resold in a transaction
registered under the Securities Act.

(m) No Integration. Neither the Company nor any of its affiliates (as defined in
Rule 501(b) of Regulation D) will, directly or through any agent, sell, offer
for sale, solicit offers to buy or otherwise negotiate in respect of, any
security (as defined in the Securities Act), that is or will be integrated with
the sale of the Securities in a manner that would require registration of the
Securities under the Securities Act.

(n) No General Solicitation or Directed Selling Efforts. None of the Company or
any of its affiliates or any other person acting on its or their behalf (other
than the Initial Purchasers, as to which no covenant is given) will (i) solicit
offers for, or offer or sell, the Securities by means of any form of general
solicitation or general advertising within the meaning of Rule 502(c) of
Regulation D or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act or (ii) engage in any directed selling
efforts within the meaning of Regulation S, and all such persons will comply
with the offering restrictions requirement of Regulation S.

(o) No Stabilization. Neither the Company nor any of the Guarantors will take,
directly or indirectly, any action designed to or that could reasonably be
expected to cause or result in any stabilization or manipulation of the price of
the Securities.

5. Certain Agreements of the Initial Purchasers. Each Initial Purchaser hereby
represents and agrees that it has not and will not use, authorize use of, refer
to, or participate in the planning for use of, any written communication that
constitutes an offer to sell or the solicitation of an offer to buy the
Securities other than (i) the Preliminary Offering Memorandum and the Offering
Memorandum, (ii) any written communication that contains either (a) no “issuer
information” (as defined in Rule 433(h)(2) under the Securities Act) or
(b) “issuer information” that was included (including through incorporation by
reference) in the Time of Sale Information or the Offering Memorandum, (iii) any
written communication listed on Annex A or prepared pursuant to Section 4(c)
(including any electronic road show) above, (iv) any written communication
prepared by such Initial Purchaser and approved by the Company and the
Representative in advance in writing or (v) any written communication relating
to or that contains the preliminary or final terms of the Securities or their
offering and/or other information that was included (including through
incorporation by reference) in the Time of Sale Information or the Offering
Memorandum.

6. Conditions of Initial Purchasers’ Obligations. The obligation of each Initial
Purchaser to purchase Securities on the Closing Date as provided herein is
subject to the performance by the Company and each of the Guarantors of their
respective covenants and other obligations hereunder and to the following
additional conditions:

(a) Representations and Warranties. The representations and warranties of the
Company and the Guarantors contained herein shall be true and correct on the
date hereof and on and as of the Closing Date; and the statements of the
Company, the Guarantors and their respective officers made in any certificates
delivered pursuant to this Agreement shall be true and correct on and as of the
Closing Date.

(b) No Downgrade. Subsequent to the earlier of (A) the Time of Sale and (B) the
execution and delivery of this Agreement, (i) no downgrading shall have occurred
in the rating accorded the Securities or any other debt securities or preferred
stock issued or guaranteed by the Company or any of its subsidiaries by any
“nationally recognized statistical rating organization,” as such term is defined
under Section 3(a)(62) under the Exchange Act and (ii) no such organization
shall have publicly announced that it has under surveillance or review, or has
changed its outlook with respect to, its rating of the Securities or of any
other debt securities or preferred stock issued or guaranteed by the Company or
any of its subsidiaries (other than an announcement with positive implications
of a possible upgrading).

 

12



--------------------------------------------------------------------------------

(c) No Material Adverse Change. No event or condition of a type described in
Section 3(e) hereof shall have occurred or shall exist, which event or condition
is not described in each of the Time of Sale Information (excluding any
amendment or supplement thereto) and the Offering Memorandum (excluding any
amendment or supplement thereto) the effect of which in the judgment of the
Representative makes it impracticable or inadvisable to proceed with the
offering, sale or delivery of the Securities on the terms and in the manner
contemplated by this Agreement, the Time of Sale Information and the Offering
Memorandum.

(d) Officer’s Certificate. The Representative shall have received on and as of
the Closing Date a certificate of an executive officer of the Company and of
each Guarantor who has specific knowledge of the Company’s or such Guarantor’s
financial matters and is satisfactory to the Representative (i) confirming that
such officer has carefully reviewed the Time of Sale Information and the
Offering Memorandum and, to the best knowledge of such officer, the
representations set forth in Sections 3(a) and 3(b) hereof are true and correct,
(ii) confirming that the other representations and warranties of the Company and
the Guarantors in this Agreement are true and correct and that the Company and
the Guarantors have complied with all agreements and satisfied all conditions on
their part to be performed or satisfied hereunder at or prior to the Closing
Date and (iii) to the effect set forth in paragraphs (b) and (c) above.

(e) Comfort Letters. On the date of this Agreement and on the Closing Date, KPMG
LLP shall have furnished to the Representative, at the request of the Company,
letters, dated the respective dates of delivery thereof and addressed to the
Initial Purchasers, in form and substance reasonably satisfactory to the
Representative, containing statements and information of the type customarily
included in accountants’ “comfort letters” to underwriters with respect to the
financial statements and certain financial information contained or incorporated
by reference in each of the Time of Sale Information and the Offering
Memorandum; provided that the letter delivered on the Closing Date shall use a
“cut-off” date no more than three business days prior to the Closing Date.

(f) Opinion and 10b-5 Statement of Counsel for the Company. Davis Polk &
Wardwell LLP, counsel for the Company, shall have furnished to the
Representative, at the request of the Company, their written opinion and 10b-5
statement, dated the Closing Date and addressed to the Initial Purchasers, in
form and substance reasonably satisfactory to the Representative, to the effect
set forth in Annex D hereto.

(g) Opinion and 10b-5 Statement of Counsel for the Initial Purchasers. The
Representative shall have received on and as of the Closing Date an opinion and
10b-5 statement, addressed to the Initial Purchasers, of Simpson Thacher &
Bartlett LLP, counsel for the Initial Purchasers, with respect to such matters
as the Representative may reasonably request, and such counsel shall have
received such documents and information as they may reasonably request to enable
them to pass upon such matters.

(h) No Legal Impediment to Issuance. No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any federal, state or foreign governmental or regulatory authority that would,
as of the Closing Date, prevent the issuance or sale of the Securities or the
issuance of the Guarantees; and no injunction or order of any federal, state or
foreign court shall have been issued that would, as of the Closing Date, prevent
the issuance or sale of the Securities or the issuance of the Guarantees.

(i) Good Standing. The Representative shall have received on and as of the
Closing Date satisfactory evidence of the good standing of the Company, the
Guarantors and the Company’s significant subsidiaries set out on Schedule 4
hereto in their respective jurisdictions of organization and their good standing
in such other jurisdictions as the Representative may reasonably request, in
each case in writing or any standard form of telecommunication, from the
appropriate governmental authorities of such jurisdictions.

(j) DTC. The Securities shall be eligible for clearance and settlement through
DTC.

(k) Indenture and Securities. The Indenture shall have been duly executed and
delivered by a duly authorized officer of the Company, each of the Guarantors
and the Trustee, and the Securities shall have been duly executed and delivered
by a duly authorized officer of the Company and duly authenticated by the
Trustee.

 

13



--------------------------------------------------------------------------------

(l) Credit Agreement. Concurrently with or prior to the Closing Date, the
Company and the Guarantors shall have entered into the Second Amendment to the
Credit Agreement consistent in all material respects with the terms described in
the Time of Sale Information and the Offering Memorandum and the Representative
shall have received conformed counterparts thereof.

(m) Additional Documents. On or prior to the Closing Date, the Company and the
Guarantors shall have furnished to the Representative such further certificates
and documents as the Representative may reasonably request.

All opinions, letters, certificates and evidence mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

7. Indemnification and Contribution.

(a) Indemnification of the Initial Purchasers. The Company and each of the
Guarantors jointly and severally agree to indemnify and hold harmless each
Initial Purchaser, its affiliates, directors and officers and each person, if
any, who controls such Initial Purchaser within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, from and against any and all
losses, claims, damages and liabilities (including, without limitation, legal
fees and other expenses incurred in connection with any suit, action or
proceeding or any claim asserted, as such fees and expenses are incurred), joint
or several, that arise out of, or are based upon, any untrue statement or
alleged untrue statement of a material fact contained in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto) or any omission or alleged omission to state therein a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case except
insofar as such losses, claims, damages or liabilities arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to any Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use therein.

(b) Indemnification of the Company and the Guarantors. Each Initial Purchaser
agrees, severally and not jointly, to indemnify and hold harmless the Company,
each of the Guarantors, each of their respective directors and officers and each
person, if any, who controls the Company or any of the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act to
the same extent as the indemnity set forth in paragraph (a) above, but only with
respect to any losses, claims, damages or liabilities that arise out of, or are
based upon, any untrue statement or omission or alleged untrue statement or
omission made in reliance upon and in conformity with any information relating
to such Initial Purchaser furnished to the Company in writing by such Initial
Purchaser through the Representative expressly for use in the Preliminary
Offering Memorandum, any of the other Time of Sale Information, any Issuer
Written Communication or the Offering Memorandum (or any amendment or supplement
thereto), it being understood and agreed that the only such information consists
of the following paragraphs in the Preliminary Offering Memorandum and the
Offering Memorandum: the fourth sentence of the seventh paragraph and the ninth
paragraph of the “Plan of distribution” section.

(c) Notice and Procedures. If any suit, action, proceeding (including any
governmental or regulatory investigation), claim or demand shall be brought or
asserted against any person in respect of which indemnification may be sought
pursuant to either paragraph (a) or (b) above, such person (the “Indemnified
Person”) shall promptly notify the person against whom such indemnification may
be sought (the “Indemnifying Person”) in writing; provided that the failure to
notify the Indemnifying Person shall not relieve it from any liability that it
may have under paragraph (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided, further, that the failure to notify the
Indemnifying Person shall not relieve it from any liability that it may have to
an Indemnified Person otherwise than under paragraph (a) or (b) above. If any
such proceeding shall be brought or asserted against an Indemnified Person and
it shall have notified the Indemnifying Person thereof, the Indemnifying Person
shall retain counsel reasonably satisfactory to the Indemnified Person (who
shall not, without the consent of the Indemnified Person, be counsel to the
Indemnifying Person) to represent the Indemnified Person and any others entitled
to indemnification pursuant to this Section 7 that the Indemnifying Person may
designate in such proceeding and shall pay the fees and expenses of such
proceeding and shall pay the fees and expenses of such counsel related to such
proceeding, as incurred. In any

 

14



--------------------------------------------------------------------------------

such proceeding, any Indemnified Person shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Person unless (i) the Indemnifying Person and the Indemnified
Person shall have mutually agreed to the contrary; (ii) the Indemnifying Person
has failed within a reasonable time to retain counsel reasonably satisfactory to
the Indemnified Person; (iii) the Indemnified Person shall have reasonably
concluded that there may be legal defenses available to it that are different
from or in addition to those available to the Indemnifying Person; or (iv) the
named parties in any such proceeding (including any impleaded parties) include
both the Indemnifying Person and the Indemnified Person and representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them. It is understood and agreed that the
Indemnifying Person shall not, in connection with any proceeding or related
proceeding in the same jurisdiction, be liable for the fees and expenses of more
than one separate firm (in addition to any local counsel) for all Indemnified
Persons, and that all such fees and expenses shall be paid or reimbursed as they
are incurred. Any such separate firm for any Initial Purchaser, its affiliates,
directors and officers and any control persons of such Initial Purchaser shall
be designated in writing by J.P. Morgan Securities LLC and any such separate
firm for the Company, the Guarantors, their respective directors and officers
and any control persons of the Company and the Guarantors shall be designated in
writing by the Company. The Indemnifying Person shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Person agrees to indemnify each Indemnified Person from and against
any loss or liability by reason of such settlement or judgment. Notwithstanding
the foregoing sentence, if at any time an Indemnified Person shall have
requested that an Indemnifying Person reimburse the Indemnified Person for fees
and expenses of counsel as contemplated by this paragraph, the Indemnifying
Person shall be liable for any settlement of any proceeding effected without its
written consent if (i) such settlement is entered into more than 30 days after
receipt by the Indemnifying Person of such request and (ii) the Indemnifying
Person shall not have reimbursed the Indemnified Person in accordance with such
request prior to the date of such settlement. No Indemnifying Person shall,
without the written consent of the Indemnified Person, effect any settlement of
any pending or threatened proceeding in respect of which any Indemnified Person
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Person, unless such settlement (x) includes an
unconditional release of such Indemnified Person, in form and substance
reasonably satisfactory to such Indemnified Person, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

(d) Contribution. If the indemnification provided for in paragraph (a) or
(b) above is unavailable to an Indemnified Person or insufficient in respect of
any losses, claims, damages or liabilities referred to therein, then each
Indemnifying Person under such paragraph, in lieu of indemnifying such
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Indemnified Person as a result of such losses, claims, damages or
liabilities (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company and the Guarantors on the one hand and the
Initial Purchasers on the other from the offering of the Securities or (ii) if
the allocation provided by clause (i) is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) but also the relative fault of the Company and the
Guarantors on the one hand and the Initial Purchasers on the other in connection
with the statements or omissions that resulted in such losses, claims, damages
or liabilities, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Guarantors on the one hand and
the Initial Purchasers on the other shall be deemed to be in the same respective
proportions as the net proceeds (before deducting expenses) received by the
Company from the sale of the Securities and the total discounts and commissions
received by the Initial Purchasers in connection therewith, as provided in this
Agreement, bear to the aggregate offering price of the Securities. The relative
fault of the Company and the Guarantors on the one hand and the Initial
Purchasers on the other shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company or any Guarantor or by the Initial Purchasers and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such statement or omission.

(e) Limitation on Liability. The Company, the Guarantors and the Initial
Purchasers agree that it would not be just and equitable if contribution
pursuant to this Section 7 were determined by pro rata allocation (even if the
Initial Purchasers were treated as one entity for such purpose) or by any other
method of allocation that does not take account of the equitable considerations
referred to in paragraph (d) above. The amount paid or payable by an Indemnified
Person as a result of the losses, claims, damages and liabilities referred to in
paragraph (d) above shall

 

15



--------------------------------------------------------------------------------

be deemed to include, subject to the limitations set forth above, any legal or
other expenses incurred by such Indemnified Person in connection with any such
action or claim. Notwithstanding the provisions of this Section 7, in no event
shall an Initial Purchaser be required to contribute any amount in excess of the
amount by which the total discounts and commissions received by such Initial
Purchaser with respect to the offering of the Securities exceeds the amount of
any damages that such Initial Purchaser has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation. The Initial
Purchasers’ obligations to contribute pursuant to this Section 7 are several in
proportion to their respective purchase obligations hereunder and not joint.

(f) Non-Exclusive Remedies. The remedies provided for in this Section 7 are not
exclusive and shall not limit any rights or remedies that may otherwise be
available to any Indemnified Person at law or in equity.

8. Effectiveness of Agreement. This Agreement shall become effective upon the
execution and delivery hereof by the parties hereto.

9. Termination. This Agreement may be terminated in the absolute discretion of
the Representative, by notice to the Company, if after the execution and
delivery of this Agreement and on or prior to the Closing Date (i) trading
generally shall have been suspended or materially limited on the New York Stock
Exchange or the over-the-counter market; (ii) trading of any securities issued
or guaranteed by the Company or any of the Guarantors shall have been suspended
on any exchange or in any over-the-counter market; (iii) a general moratorium on
commercial banking activities shall have been declared by federal or New York
State authorities; or (iv) there shall have occurred any outbreak or escalation
of hostilities or any change in financial markets or any calamity or crisis,
either within or outside the United States, that, in the judgment of the
Representative, is material and adverse and makes it impracticable or
inadvisable to proceed with the offering, sale or delivery of the Securities on
the terms and in the manner contemplated by this Agreement, the Time of Sale
Information and the Offering Memorandum.

10. Defaulting Initial Purchaser.

(a) If, on the Closing Date, any Initial Purchaser defaults on its obligation to
purchase the Securities that it has agreed to purchase hereunder, the
non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule 1 hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

(b) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

(c) If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph
(a) above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate

 

16



--------------------------------------------------------------------------------

principal amount of all the Securities, or if the Company shall not exercise the
right described in paragraph (b) above, then this Agreement shall terminate
without liability on the part of the non-defaulting Initial Purchasers. Any
termination of this Agreement pursuant to this Section 10 shall be without
liability on the part of the Company or the Guarantors, except that the Company
and each of the Guarantors will continue to be liable for the payment of
expenses as set forth in Section 11 hereof and except that the provisions of
Section 7 hereof shall not terminate and shall remain in effect.

(d) Nothing contained herein shall relieve a defaulting Initial Purchaser of any
liability it may have to the Company, the Guarantors or any non-defaulting
Initial Purchaser for damages caused by its default.

11. Payment of Expenses.

(a) Whether or not the transactions contemplated by this Agreement are
consummated or this Agreement is terminated, the Company and each of the
Guarantors jointly and severally agree to pay or cause to be paid all costs and
expenses incident to the performance of their respective obligations hereunder,
including without limitation, (i) the costs incident to the authorization,
issuance, sale, preparation and delivery of the Securities and any taxes payable
in that connection; (ii) the costs incident to the preparation and printing of
the Preliminary Offering Memorandum, any other Time of Sale Information, any
Issuer Written Communication and the Offering Memorandum (including any
amendment or supplement thereto) and the distribution thereof; (iii) the costs
of reproducing and distributing each of the Transaction Documents; (iv) the fees
and expenses of the Company’s and the Guarantors’ counsel and independent
accountants; (v) the fees and expenses incurred in connection with the
registration or qualification and determination of eligibility for investment of
the Securities under the laws of such jurisdictions as the Representative may
designate and the preparation, printing and distribution of a Blue Sky
Memorandum (including the related fees and expenses of counsel for the Initial
Purchasers); (vi) any fees charged by rating agencies for rating the Securities;
(vii) the fees and expenses of the Trustee and any paying agent (including
related fees and expenses of any counsel to such parties); (viii) all expenses
and application fees incurred in connection with the approval of the Securities
for book-entry transfer by DTC; and (ix) all expenses incurred by the Company in
connection with any “road show” presentation to potential investors.

(b) If (i) this Agreement is terminated pursuant to Section 9 (other than clause
(i), (iii) or (iv) thereof), (ii) the Company for any reason fails to tender the
Securities for delivery to the Initial Purchasers or (iii) the Initial
Purchasers decline to purchase the Securities for any reason permitted under
this Agreement, the Company and each of the Guarantors jointly and severally
agree to reimburse the Initial Purchasers for all out-of-pocket costs and
expenses (including the fees and expenses of their counsel) reasonably incurred
by the Initial Purchasers in connection with this Agreement and the offering
contemplated hereby.

12. Persons Entitled to Benefit of Agreement. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and the officers and directors and any controlling persons referred
to herein, and the affiliates of each Initial Purchaser referred to in Section 7
hereof. Nothing in this Agreement is intended or shall be construed to give any
other person any legal or equitable right, remedy or claim under or in respect
of this Agreement or any provision contained herein. No purchaser of Securities
from any Initial Purchaser shall be deemed to be a successor merely by reason of
such purchase.

13. Survival. The respective indemnities, rights of contribution,
representations, warranties and agreements of the Company, the Guarantors and
the Initial Purchasers contained in this Agreement or made by or on behalf of
the Company, the Guarantors or the Initial Purchasers pursuant to this Agreement
or any certificate delivered pursuant hereto shall survive the delivery of and
payment for the Securities and shall remain in full force and effect, regardless
of any termination of this Agreement or any investigation made by or on behalf
of the Company, the Guarantors or the Initial Purchasers.

14. Certain Defined Terms. For purposes of this Agreement, (a) except where
otherwise expressly provided, the term “affiliate” has the meaning set forth in
Rule 405 under the Securities Act; (b) the term “business day” means any day
other than a day on which banks are permitted or required to be closed in New
York City; (c) the term “subsidiary” has the meaning set forth in Rule 405 under
the Securities Act; (d) the term “Exchange Act” collectively means the
Securities Exchange Act of 1934, as amended, and the rules and regulations of
the Commission thereunder; (e) the term “written communication” has the meaning
set forth in Rule 405 under the Securities Act; and (f) the term “significant
subsidiary” has the meaning set forth in Rule 1-02 of Regulation S-X under the
Exchange Act.

 

17



--------------------------------------------------------------------------------

15. Compliance with USA Patriot Act. In accordance with the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)), the Initial Purchasers are required to obtain, verify and record
information that identifies their respective clients, including the Company,
which information may include the name and address of their respective clients,
as well as other information that will allow the Initial Purchasers to properly
identify their respective clients.

16. Miscellaneous.

(a) Authority of the Representative. Any action by the Initial Purchasers
hereunder may be taken by J.P. Morgan Securities LLC on behalf of the Initial
Purchasers, and any such action taken by J.P. Morgan Securities LLC shall be
binding upon the Initial Purchasers.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted and
confirmed by any standard form of telecommunication. Notices to the Initial
Purchasers shall be given to the Representative c/o J.P. Morgan Securities LLC,
383 Madison Avenue, New York, New York 10179 (fax: (212) 270-1063), Attention:
Tim Donahue. Notices to the Company and the Guarantors shall be given to them at
6820 LBJ Freeway, Dallas, Texas 75240 (fax: (972) 770-1256); Attention: General
Counsel.

(c) Governing Law. This Agreement and any claim, controversy or dispute arising
under or related to this Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

(d) Submission to Jurisdiction. The Company and each of the Guarantors hereby
submit to the exclusive jurisdiction of the U.S. federal and New York state
courts in the Borough of Manhattan in The City of New York in any suit or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. The Company and each of the Guarantors waive any objection
which it may now or hereafter have to the laying of venue of any such suit or
proceeding in such courts. Each of the Company and each of the Guarantors agrees
that final judgment in any such suit, action or proceeding brought in such court
shall be conclusive and binding upon the Company and each Guarantor, as
applicable, and may be enforced in any court to the jurisdiction of which
Company and each Guarantor, as applicable, is subject by a suit upon such
judgment.

(e) Waiver of Jury Trial. Each of the parties hereto hereby waives any right to
trial by jury in any suit or proceeding arising out of or relating to this
Agreement.

(f) Counterparts. This Agreement may be signed in counterparts (which may
include counterparts delivered by any standard form of telecommunication), each
of which shall be an original and all of which together shall constitute one and
the same instrument.

(g) Amendments or Waivers. No amendment or waiver of any provision of this
Agreement, nor any consent or approval to any departure therefrom, shall in any
event be effective unless the same shall be in writing and signed by the parties
hereto.

(h) Headings. The headings herein are included for convenience of reference only
and are not intended to be part of, or to affect the meaning or interpretation
of, this Agreement.

 

 

18



--------------------------------------------------------------------------------

If the foregoing is in accordance with your understanding, please indicate your
acceptance of this Agreement by signing in the space provided below.

 

Very truly yours, BRINKER INTERNATIONAL, INC. By:  

/s/ Thomas J. Edwards, Jr.

Name:   Thomas J. Edwards, Jr. Title:   EVP and Chief Financial Officer BRINKER
RESTAURANT CORPORATION By:  

/s/ Bryan McCrory

Name:   Bryan McCrory Title:   President and Secretary BRINKER TEXAS, INC. By:  

/s/ Bryan McCrory

Name:   Bryan McCrory Title:   President and Secretary BRINKER FLORIDA, INC. By:
 

/s/ Bryan McCrory

Name:   Bryan McCrory Title:   President and Secretary



--------------------------------------------------------------------------------

Accepted as of the date first written above

For itself and on behalf of the

several Initial Purchasers listed

in Schedule 1 hereto.

J.P. MORGAN SECURITIES LLC By:  

/s/ Edward S. Pine

Name:   Edward S. Pine Title:   Executive Director



--------------------------------------------------------------------------------

Schedule 1

 

Initial Purchasers

   Principal Amount
of the Securities  

J.P. Morgan Securities LLC

   $ 157,500,000   

Merrill Lynch, Pierce, Fenner & Smith

                      Incorporated

   $ 105,000,000   

Wells Fargo Securities, LLC

   $ 49,000,000   

MUFG Securities Americas Inc.

   $ 21,000,000   

SunTrust Robinson Humphrey, Inc.

   $ 17,500,000      

 

 

 

Total

   $ 350,000,000      

 

 

 



--------------------------------------------------------------------------------

Schedule 2

Guarantors

Brinker Restaurant Corporation

Brinker Texas, Inc.

Brinker Florida, Inc.



--------------------------------------------------------------------------------

Schedule 3

Company Subsidiaries

BI INTERNATIONAL SERVICES, LLC, a Delaware limited liability company

BI MEXICO HOLDING CORPORATION, a Delaware corporation

BRINKER RESTAURANT CORPORATION, a Delaware corporation

BRINKER INTERNATIONAL PAYROLL COMPANY, L.P., a Delaware limited partnership

BRINKER AIRPORTS, LLC, a Delaware limited liability company

BRINKER ALABAMA, INC., a Delaware corporation

BRINKER ARKANSAS, INC., a Delaware corporation

BRINKER ASIA, INC., a British Virgin Islands corporation

BRINKER BRAZIL, LLC, a Delaware limited liability company

BRINKER CB, LP, a Texas limited partnership

BRINKER CB MANAGEMENT, LLC, a Delaware limited liability company

BRINKER CANADIAN HOLDING CO., ULC, a British Columbia unlimited liability
company

BRINKER CANADIAN RESTAURANT CO., ULC, a British Columbia unlimited liability
company

BRINKER FHC B.V., a Netherlands private company

BRINKER FLORIDA, INC., a Delaware corporation

BRINKER FREEHOLD, INC., a New Jersey corporation

BRINKER GEORGIA, INC., a Delaware corporation

BRINKER LOUISIANA, INC., a Delaware corporation

BRINKER MHC B.V., a Netherlands private company

BRINKER MICHIGAN, INC., a Delaware corporation

BRINKER MISSISSIPPI, INC., a Delaware corporation

BRINKER MISSOURI, INC., a Delaware corporation

BRINKER NEVADA, INC., a Nevada corporation

BRINKER NEW JERSEY, INC., a Delaware corporation

BRINKER NORTH CAROLINA, INC., a Delaware corporation

BRINKER OF BALTIMORE COUNTY, INC., a Maryland corporation

BRINKER OF CARROLL COUNTY, INC., a Maryland corporation

BRINKER OF CECIL COUNTY, INC., a Maryland corporation

BRINKER OKLAHOMA, INC., a Delaware corporation

BRINKER OPCO, LLC, a Delaware limited liability company

BRINKER PENN TRUST, a Pennsylvania business trust

BRINKER PURCHASING, INC., a Delaware corporation

BRINKER RHODE ISLAND, INC., a Rhode Island corporation

BRINKER SERVICES CORPORATION, a Florida corporation

BRINKER SOUTH CAROLINA, INC., a Delaware corporation

BRINKER TEXAS, INC., a Delaware corporation

BRINKER VIRGINIA, INC., a Delaware corporation

CHILI’S BEVERAGE COMPANY, INC., a Texas corporation

CHILI’S, INC., a Delaware corporation

CHILI’S, INC., a Tennessee corporation

CHILI’S INTERNATIONAL BASES, B.V., a Netherlands private company

CHILI’S OF BEL AIR, INC., a Maryland corporation

CHILI’S OF KANSAS, INC., a Kansas corporation

CHILI’S OF MARYLAND, INC., a Maryland corporation

CHILI’S OF WEST VIRGINIA, INC., a West Virginia corporation

LAS NUEVAS DELICIAS GASTRONOMICAS, S. de R.L. de C.V.

MAGGIANO’S, INC., an Illinois corporation

MAGGIANO’S BEVERAGE COMPANY, a Texas corporation

MAGGIANO’S HOLDING CORPORATION, a Delaware corporation

MAGGIANO’S OF ANNAPOLIS, INC., a Maryland corporation

MAGGIANO’S OF HOWARD COUNTY, INC., a Maryland corporation

MAGGIANO’S OF TYSON’S, INC., a Virginia corporation



--------------------------------------------------------------------------------

MAGGIANO’S TEXAS, INC., a Delaware corporation

PEPPER DINING HOLDING CORP., a Delaware corporation

PEPPER DINING, INC., a Delaware corporation

PEPPER DINING VERMONT, INC., a Vermont corporation

BIPC GLOBAL PAYROLL COMPANY, LLC, a Delaware limited liability company

BIPC MANAGEMENT, LLC, a Delaware limited liability company

BIPC ME DMCC, a Dubai Free-Zone company

BIPC INVESTMENTS, LLC, a Delaware limited liability company

BRINKER FAMILY FUND, INC., a Delaware non-profit corporation



--------------------------------------------------------------------------------

Schedule 4

Significant Subsidiaries

Brinker Restaurant Corporation

Brinker Texas, Inc.

Brinker Florida, Inc.



--------------------------------------------------------------------------------

Annex A

Time of Sale Information

 

  •   Pricing Term Sheet, dated September 20, 2016, substantially in the form of
Annex B.



--------------------------------------------------------------------------------

Annex B

Pricing Term Sheet, dated September 20, 2016

to Preliminary Offering Memorandum dated September 13, 2016

Strictly Confidential

BRINKER INTERNATIONAL, INC.

This pricing term sheet is qualified in its entirety by reference to the
Preliminary Offering Memorandum (the “Preliminary Offering Memorandum”). The
information in this pricing term sheet supplements the Preliminary Offering
Memorandum and updates and supersedes the information in the Preliminary
Offering Memorandum to the extent it is inconsistent with the information in the
Preliminary Offering Memorandum. Terms used and not defined herein have the
meanings assigned in the Preliminary Offering Memorandum.

The notes have not been registered under the Securities Act of 1933, as amended,
or the securities laws of any other jurisdiction. The notes may not be offered
or sold in the United States or to U.S. persons (as defined in Regulation S)
except in transactions exempt from, or not subject to, the registration
requirements of the Securities Act. Accordingly, the notes are being offered
only to (1) persons reasonably believed to be “qualified institutional buyers”
as defined in Rule 144A under the Securities Act and (2) outside the United
States to non-U.S. persons in compliance with Regulation S under the Securities
Act.

 

Issuer:    Brinker International, Inc. Security Description:    5.000% Senior
Notes due 2024 Distribution:    Rule 144A / Regulation S Aggregate Principal
Amount:    $350,000,000 Gross Proceeds:    $350,000,000 Maturity Date:   
October 1, 2024 Coupon:    5.000% Issue Price:    100% of face amount Yield to
Maturity:    5.000% Spread to Benchmark Treasury:    +344 basis points Benchmark
Treasury:    2.375% due August 15, 2024 Interest Payment Dates:    April 1 and
October 1, commencing April 1, 2017. Record Dates:    March 15 and September 15
Optional Redemption:   

Prior to July 1, 2024 (three months prior to the maturity date of the notes),
make-whole call at T+50 bps.

 

On or after July 1, 2024 (three months prior to the maturity date of the notes),
at par.

Trade Date:    September 20, 2016 Settlement Date:    T+3; September 23, 2016
CUSIP:    109641 AH3 (144A) / U6223W AB0 (Reg S) / 109641 AJ9 (IAI) ISIN:   
US109641AH39 (144A) / USU6223WAB01 (Reg S) / US109641AJ94 (IAI) Ratings*:   
[Intentionally Omitted] Denominations/Multiple:    $2,000 and integral multiples
of $1,000 in excess thereof Joint Bookrunners:   

J.P. Morgan Securities LLC

Merrill Lynch, Pierce, Fenner & Smith

                     Incorporated

Wells Fargo Securities, LLC

Co-Managers:   

Mitsubishi UFJ Securities (USA) Inc.

SunTrust Robinson Humphrey, Inc.

This material is confidential and is for your information only and is not
intended to be used by anyone other than you. This information does not purport
to be a complete description of these notes or the offering. Please refer to the
Preliminary Offering Memorandum for a complete description.



--------------------------------------------------------------------------------

This communication is being distributed solely to persons reasonably believed to
be Qualified Institutional Buyers, as defined in Rule 144A under the Securities
Act of 1933, as amended, and outside the United States solely to Non-U.S.
persons as defined under Regulation S.

This communication does not constitute an offer to sell or the solicitation of
an offer to buy any securities in any jurisdiction to any person to whom it is
unlawful to make such offer or solicitation in such jurisdiction.

 

* A securities rating is not a recommendation to buy, sell or hold securities
and may be subject to revision or withdrawal at any time.

Any disclaimer or other notice that may appear below is not applicable to this
communication and should be disregarded. Such disclaimer or notice was
automatically generated as a result of this communication being sent by
Bloomberg or another email system.



--------------------------------------------------------------------------------

Annex C

Restrictions on Offers and Sales Outside the United States

In connection with offers and sales of Securities outside the United States:

(a) Each Initial Purchaser acknowledges that the Securities have not been
registered under the Securities Act and may not be offered or sold within the
United States or to, or for the account or benefit of, U.S. persons except
pursuant to an exemption from, or in transactions not subject to, the
registration requirements of the Securities Act.

(b) Each Initial Purchaser, severally and not jointly, represents, warrants and
agrees that:

(i) Such Initial Purchaser has offered and sold the Securities, and will offer
and sell the Securities, (A) as part of their distribution at any time and
(B) otherwise until 40 days after the later of the commencement of the offering
of the Securities and the Closing Date, only in accordance with Regulation S
under the Securities Act (“Regulation S”) or Rule 144A or any other available
exemption from registration under the Securities Act.

(ii) None of such Initial Purchaser or any of its affiliates or any other person
acting on its or their behalf has engaged or will engage in any directed selling
efforts with respect to the Securities, and all such persons have complied and
will comply with the offering restrictions requirement of Regulation S.

(iii) At or prior to the confirmation of sale of any Securities sold in reliance
on Regulation S, such Initial Purchaser will have sent to each distributor,
dealer or other person receiving a selling concession, fee or other remuneration
that purchases Securities from it during the distribution compliance period a
confirmation or notice to substantially the following effect:

The Securities covered hereby have not been registered under the U.S. Securities
Act of 1933, as amended (the “Securities Act”), and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the commencement of the offering of the Securities and the
date of original issuance of the Securities, except in accordance with
Regulation S or Rule 144A or any other available exemption from registration
under the Securities Act. Terms used above have the meanings given to them by
Regulation S.

(iv) Such Initial Purchaser has not and will not enter into any contractual
arrangement with any distributor with respect to the distribution of the
Securities, except with its affiliates or with the prior written consent of the
Company.

Terms used in paragraph (a) and this paragraph (b) and not otherwise defined in
this Agreement have the meanings given to them by Regulation S.

(c) Each Initial Purchaser acknowledges that no action has been or will be taken
by the Company that would permit a public offering of the Securities, or
possession or distribution of any of the Time of Sale Information, the Offering
Memorandum, any Issuer Written Communication or any other offering or publicly
available material relating to the Securities, in any country or jurisdiction
where action for that purpose is required.

 



--------------------------------------------------------------------------------

Annex D

Form of Opinion of Counsel for the Company and the Guarantors